Exhibit 10.15

EXECUTION VERSION

 

AMENDMENT NO. 1 TO RECEIVABLES FINANCING AGREEMENT

 

This Amendment No. 1 to Receivables Financing Agreement (the “Amendment”) is
made and entered into as of February 28, 2007 among (i) BROOKE WAREHOUSE
FUNDING, LLC, a Delaware limited liability company (together with its successors
and permitted assigns, the “Borrower”), (ii) BROOKE CREDIT CORPORATION, a Kansas
corporation (“BCC”), as seller (together with its successors and permitted
assigns, the “Seller”), and as subservicer (in such capacity, the
“Subservicer”), and (iii) FIFTH THIRD BANK, an Ohio banking corporation
(together with its successors and permitted assigns, “Fifth Third”) (in such
capacity, whether on its own behalf or for the benefit of Fountain Square
Commercial Funding Corp., a Delaware corporation (“Fountain Square”), together
with its successors and permitted assigns, the “Lender”).

 

WHEREAS, the Borrower, the Seller, and the Lender entered into the Receivables
Financing Agreement dated as of September 15, 2006, (the “Receivables Financing
Agreement”) and desire to amend and restate the Receivables Financing Agreement
as hereinafter set forth. All terms used but not otherwise defined herein have
the meanings given to them in the Receivables Financing Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the adequacy, receipt, and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1. Amendment to Section 1.1

 

(a) Section 1.1 is hereby amended to add the definition of the term “Amendment
No. 1” as follows:

 

“Amendment No. 1” means Amendment No. 1 to Receivables Financing Agreement dated
as of February 28, 2007 among the Borrower, the Seller and the Lender.

 

(b) Section 1.1 is hereby amended to add the definition of the term “Amendment
No. 1 Effective Date” as follows:

 

“Amendment No. 1 Effective Date” means February 28, 2007.

 

(c) The definition of “Facility Limit” is hereby amended and restated in its
entirety to read as follows:

 

“Facility Limit” means (i) $85,000,000, from the Amendment No. 1 Effective Date
until ninety days thereafter and (ii) $80,000,000 at all other times, as such
amount may be increased or decreased pursuant to Section 2.5.



--------------------------------------------------------------------------------

Section 2. Condition to Effectiveness. This Amendment shall become effective on
such date (the “Effective Date”) when each of the parties hereto shall have
received counterparts of this Amendment executed by the other party (including
facsimile signature pages).

 

Section 3. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Receivables Financing Agreement shall remain in full force and
effect and is hereby ratified and confirmed in all respects.

 

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

Section 5. Entire Agreement. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

Section 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflict of laws principles.

 

Section 7. Section Headings. The various headings of the Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Financing Agreement or any provision hereof or
thereof.

 

[Signatures Begin on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers, as of the date and year
first above written.

 

BROOKE WAREHOUSE FUNDING, LLC, as Borrower

By  

/s/ Michael S. Lowry        

Name:   Title:  

BROOKE CREDIT CORPORATION, as Seller

By  

/s/ Michael S. Lowry        

Name:   Title:  

FIFTH THIRD BANK, as Lender

By  

/s/ Andrew D. Jones        

Name:   Andrew D. Jones Title:   Assistant Vice President

 

Signature Page to Amendment No. 1 to Receivables Financing Agreement